SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

813
CA 15-01909
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


LORRAINE MURRAY, PLAINTIFF-APPELLANT,

                      V                                            ORDER

SHANITA P. PARSON, DEFENDANT-RESPONDENT.


CELLINO & BARNES, P.C., BUFFALO (SCOTT D. CARLTON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (EMILY M. COBB OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered March 31, 2015. The order denied the motion of
plaintiff for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 30, 2016, and filed in the Monroe
County Clerk’s Office on September 22, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court